Citation Nr: 1522915	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-20 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for carpal tunnel syndrome.

2. Entitlement to service connection for esophageal reflux.

3.  Entitlement to service connection for allergic rhinitis.

4. Entitlement to service connection for respiratory infection.


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to September 1979, from September 2001 to October 2002, and from February 2003 to November 2006.  In addition, the Veteran had significant amounts of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's above noted claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regretfully finds that this case is not yet ready to review.

As to the Veteran's claim of entitlement to service connection for carpal tunnel syndrome, a February 2010 report of VA examination indicated that the Veteran had carpal tunnel syndrome status post release.  He opined that this disability was less likely than not caused by or a result of military service.  However, the examiner provided no reasons or bases in support of this decision.  Specifically, the examiner did not comment on the Veteran's April 2002 report of medical history when the Veteran reported problems with numbness and tingling, nor a September 2002 treatment record showing a diagnosis of left lateral epicondylitis.  As such, the Board does not find the medical opinion a sufficient basis on which to deny the Veteran's claim.  Furthermore, a February 2011 statement was received from the Veteran's supervisor during the period September 2001 to October 2002, in service.  He indicated personally witnessing the Veteran have complaints of numbness and tingling in his arms during that time.  As such, the issue needs to be remanded in order that an addendum opinion may be obtained taking all relevant evidence of record into account.

Similarly, for the Veteran's claim for esophageal reflux, the February 2010 VA examiner indicated that a recent upper GI series was normal, and that therefore the Veteran had no objective finding to support a diagnosis of gastroesophageal reflux disease (GERD).  However, the examiner failed to discuss other relevant evidence of record, including a November 2006 report that diagnosed the Veteran with GERD, and suggested that this had caused his voice changes, and a June 2007 report of double contrast upper GI, which found a small sliding hiatal hernia with prominent esophageal reflux and esophageal dysmotility.   As such, this claim must also be remanded in order that an addendum opinion may be obtained taking all relevant evidence of record into account.

As to the Veteran's chronic bronchitis and rhinitis claims, the Veteran has not received any VA examination in regards to these claims.  However, the evidence shows that the Veteran absolutely had both pneumonia and bronchitis in service, and a November 2001 radiography report showed scarring in the right upper lobe consistent with a prior inflammatory process.  As the Veteran claims current problems with chest tightness and coughs, the Board is of the opinion that the Veteran is entitled to a VA examination to determine whether the Veteran currently has any residuals of these acute illnesses, related to service.  Finally, as to the Veteran's rhinitis, the Board does note, as did the RO, that the Veteran was only diagnosed with allergies in service once, in April 2005, and does not appear to have sought or received further treatment for that.  However, as the VA examination being conducted on remand for the Veteran's claims of residuals of bronchitis and pneumonia may create relevant evidence as to the question of whether the Veteran currently has rhinitis, the Board finds this claim should also be remanded and adjudication deferred, until the further VA examination is conducted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any carpal tunnel, hiatal hernia, GERD, rhinitis, chronic bronchitis, or any other chronic respiratory disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder, to include any outstanding VA records from 2013 to the present.

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the above development has been completed to the extent possible, return the Veteran's claim folder to the examiner who conducted February 2010 VA examination (or another examiner if the Febraury 2010 examiner is not available).  

Have the examiner offer a further opinion as to whether the Veteran has a hiatal hernia, or GERD, or carpal tunnel, or any similar disability, that is at least as likely as not (i.e. probability of 50 percent or greater) had its onset in service or is causally related to any incident of service.  

If the Veteran does not have such disability, the examiner should be reconcile his or her opinion with the November 2006 report that diagnosed the Veteran with GERD and the a June 2007 report of double contrast upper GI that found a small sliding hiatal hernia with prominent esophageal reflux and esophageal dysmotility.   

The examiner should provide a detail explanation for any opinions or conclusions rendered.

3.  Next, the Veteran should be provided a VA examination by a physician familiar with respiratory disorders.  All indicated tests and studies are to be performed, and comprehensive social and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report. 

The physician should be requested to confirm whether the Veteran has a diagnosis of any chronic respiratory disorder, to include in service residuals of pneumonia, bronchitis, or rhinitis, and provide an analysis as to etiology.  

Following a review of the claims folder and examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disability had its onset in service or is causally related to any incident of service.  Sustainable reasons and bases are to be provided for any opinion rendered, and the examiner should specifically comment on the evidence cited in the above remand, in offering his or her opinions.

3. Thereafter, readjudicate the claims on appeal.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




